DETAILED ACTION
Claims 1-3 and 11-13 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Response to Amendment
Amendments to claims 1-3 and 11-13 are fully considered and are satisfactory to overcome the objections directed to claims 1-20 in the previous Office Action.
Amendments to claims 1 and 11 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(a) directed to claims 1-20 in the previous Office Action.
Amendments to claims 1 and 11 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 1-20 in the previous Office Action.
Amendments to claims 1 and 11 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §101 directed to claims 1-20 in the previous Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mani Adeli (Reg. No. 39,585) on 03/24/2021.
	IN THE CLAIMS:

1. (Currently Amended) A method for defining a multi-segmented application in a software defined datacenter (SDDC), the method comprising:
creating a hierarchical application programming interface (API) command that specifies a plurality of segments of the application to implement in the SDDC and defines a plurality of rules to control the forwarding of data messages between the segments of the application, the hierarchical API command comprising a plurality of requests that when processed deploys the application in the SDDC and deploys the plurality of rules for controlling the forwarding of data messages between segments of the application;
storing the hierarchical API command as a particular template in a plurality of customizable templates used to define a plurality of multi-segmented applications; and 
providing a graphical user interface or an API gateway to allow the particular template to be retrieved and customized in order to define a manifest that defines a set of segments of the multi-segmented application and a set of rules for specifying communication between the segments of the multi-segmented application, 
wherein when the manifest is subsequently processed by a computer (i) a plurality of machines on host computers in the SDDC are deployed to implement the set of segments of the multi-segmented 

2. (Previously Presented) The method of claim 1, wherein the network elements include managed forwarding elements for forwarding, based on the deployed rules, data messages between the application segments and between the application segments and applications other than the multi-segmented application.

3. (Previously Presented) The method of claim 1, wherein the network elements include middlebox service elements for performing middlebox service operations, based on the deployed rules, on data messages sent to or from the application segments.

4. (Original) The method of claim 3, wherein the middlebox service elements include middlebox service machines executing on host computers.

5. (Previously Presented) The method of claim 3, wherein the middlebox service elements include middlebox service engines executing on host computers.

6. (Original) The method of claim 3, wherein service operations include one of a firewall operation, a load balancing operation, a network address translation operation, an encryption operation, an intrusion detection operation, and an intrusion prevention operation.



8. (Previously Presented) The method of claim 1, wherein the multi-segmented application has more than three application segments defined in the hierarchical API command.

9. (Original) The method of claim 1, wherein the multi-segmented application has more than five application segments defined in the hierarchical API command.

10. (Previously Presented) The method of claim 1, wherein the plurality of deployed machines comprises virtual machines or containers.

11. (Currently Amended) A non-transitory machine readable medium storing a program for defining a multi-segmented application in a software defined datacenter (SDDC), the program for execution by at least one processing unit, the program comprising sets of instructions for:
receiving a hierarchical application programming interface (API) command that specifies a plurality of segments of the application to implement in the SDDC and defines a plurality of rules to control the forwarding of data messages between the segments of the application, the hierarchical API command comprising a plurality of requests that when processed deploys the application in the SDDC and deploys the plurality of rules for controlling the forwarding of data messages between segments of the application;

storing the hierarchical API command as a particular template in a plurality of customizable templates used to define a plurality of multi-segmented applications; an
providing a graphical user interface or an API gateway to allow the particular template to be retrieved and customized in order to define a manifest that defines a set of segments of the multi-segmented application and a set of rules for specifying communication between the segments of the multi-segmented application, 
wherein when the manifest is subsequently processed by a computer (i) a plurality of machines on host computers in the SDDC are deployed to implement the set of segments of the multi-segmented application and (ii) the set of rules are deployed to a set of network elements in the SDDC to control the forwarding of the data messages to and from the deployed machines that implement the segments of the multi-segmented application.

12. (Previously Presented) The non-transitory machine readable medium of claim 11, wherein the network elements include managed forwarding elements for forwarding, based on the deployed rules, data messages between the application segments and between the application segments and applications other than the multi-segmented application.

13. (Previously Presented) The non-transitory machine readable medium of claim 11, wherein the network elements include middlebox service elements for performing middlebox service operations, based on the deployed rules, on data messages sent to or from the application segments.

14. (Original) The non-transitory machine readable medium of claim 13, wherein the middlebox service elements include middlebox service machines executing on host computers.



16. (Original) The non-transitory machine readable medium of claim 13, wherein service operations include one of a firewall operation, a load balancing operation, a network address translation operation, an encryption operation, an intrusion detection operation, and an intrusion prevention operation.

17. (Previously Presented) The non-transitory machine readable medium of claim 11, wherein the middlebox service elements include firewall machines or devices.

18. (Previously Presented) The non-transitory machine readable medium of claim 11, wherein the multi-segmented application has more than three application segments defined in the hierarchical API command.

19. (Original) The non-transitory machine readable medium of claim 11, wherein the multi-segmented application has more than five application segments defined in the hierarchical API command. 

20. (Previously Presented) The non-transitory machine readable medium of claim 11, wherein the plurality of deployed machines comprises virtual machines or containers.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of the limitations “creating a hierarchical application programming interface (API) command that specifies a plurality of segments of the application to implement in the SDDC and defines a plurality of rules to control the forwarding of data messages between the segments of the application, the hierarchical API command comprising a plurality of requests that when processed deploys the application in the SDDC and deploys the plurality of rules for controlling the forwarding of data messages between segments of the application”, “storing the hierarchical API command as a particular template in a plurality of customizable templates used to define a plurality of multi-segmented applications”, “when the manifest is subsequently processed by a computer (i) a plurality of machines on host computers in the SDDC are deployed to implement the set of segments of the multi-segmented application and (ii) the set of rules are deployed to a set of network elements in the SDDC to control the forwarding of the data messages to and from the deployed machines that implement the segments of the multi-segmented application” recited in claim 1, the similar limitations recited in claim 11, and the other limitations recited therewith, claims 1 and 11, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1 and 11 are allowed. Claims 2-10 and 12-20 are also allowed due to their dependency on allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,496,605 B2 by Melnik et al.
U.S. Patent No. 10,628,144 B2 by Myneni et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194